DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 10/29/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


Claims 1, 3, 8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over JEON et al (US 2017/0278909 A1; hereafter JEON) in view of  KIM et al ( US 2017/0005156 A1; hereafter KIM).


    PNG
    media_image1.png
    481
    570
    media_image1.png
    Greyscale


Regarding claim 1, JEON discloses a semiconductor device package comprising:

at least one thin film transistor  module (  Fig 4, TFTps and TFT2)  disposed adjacent to and electrically connected ( Fig 4, TFTps  and TFT2)  to the first surface of the main substrate  ( Fig 4, element [ 101,102,103 and 104], construed as main substrate); 
at least one first electronic component (thin film TFT1, construed as electronic component, Para [ 0066]) disposed adjacent to and electrically connected to the first surface of the main substrate  ( Fig 4, element [ 101,102,103 and 104], construed as main substrate); at least one encapsulant ( insulating layer 105, Para [ 0095]) covering the at least one thin film transistor (TFT) module ( Fig 4, TFTps and TFT2) and the at least one first electronic component (thin film TFT1, construed as electronic component, Para [ 0066]); and a plurality of light emitting devices ( OLED 1 and OLED2 , Para [ 0095-0102]) electrically connected to the at least one thin film transistor (TFT) module ( Fig 4, TFTps and TFT2).
But JEON does not discloses wherein the at least one first electronic component electrically connects to the at least one thin film transistor (TFT) module through the main substrate.  
In a similar field of endeavor, KIM discloses wherein the at least one first electronic component electrically connects to the at least one thin film transistor (TFT) module through the main substrate  (Fig 4, plurality of transistors T1and T3 electrically connected with  each other through GB upper surface of the substrate SUB, construed as main surface, Para [ 0108-0111]).

Since JEON and KIM are both from the similar field of endeavor, and plurality of transistors connected with OLEDs, the purpose disclosed by KIM would have been recognized in the pertinent art of JEON. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine JEON in light of KIM teaching “wherein the at least one first electronic component electrically connects to the at least one thin film transistor (TFT) module through the main substrate  (Fig 4, plurality of transistors T1and T3 electrically connected with  each other through GB upper surface of the substrate SUB, construed as main surface, Para [ 0108-0111])” for further advantage such as to improve performance of display device.

Regarding claim 3, JEON and KIM discloses the semiconductor device package of claim 1, JEON further discloses wherein the at least one thin film transistor (TFT) module ( Fig 4, TFTps and TFT2) and the at least one first electronic component  (thin film TFT1, construed as electronic component, Para [ 0074]) are disposed side by side (Fig 4).  

Regarding claim 8, JEON and KIM discloses the semiconductor device package of claim 1, JEON further discloses wherein each of the light emitting devices ( OLED) is electrically connected to the at least one thin film transistor (TFT) module ( Fig 4, TFT2) through a conductive via (VIA2) extending through the at least one encapsulant ( insulating layer 105).  

Regarding claim 26. JEON and KIM discloses the semiconductor device package of claim 1, JEON further discloses wherein at least a portion of the at least one first electronic component (thin film TFT1, construed as electronic component, Para [0066]) is under at least one of the plurality of the light emitting devices (OLED).  

Regarding claim 27, JEON and KIM discloses the semiconductor device package of claim 1, JEON further discloses wherein the at least one thin film transistor (TFT) module ( Para [ 0090-0096]) includes an insulation layer ( 104), a gate (165), a gate insulator (103), a semiconductor channel (161), a drain (163) and a source (162), wherein the insulation layer (104) contacts the first surface of the main substrate  ( Fig 4, element [ 101,102,103 and 104], construed as main substrate).


Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:


Claim 28 is allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the at least one first electronic component is disposed adjacent to and electrically connected to the first surface of the main substrate through a solder ball.  
  
Claims 29-30 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
an upper substrate disposed on the at least one encapsulant and defining a plurality of cavities, each of the light emitting devices is disposed in a respective one of the cavities.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898